DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-5 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okamoto (US 2018/0033398).
	As to claims 1 and 9-10, Okamoto discloses in figure 3: a first strain sensor element including a first resistance member CR and a second strain sensor element including a second resistance member DR that are provided in a pixel area; and a first wiring electrically coupling the first strain sensor element and the second strain sensor element (wire connecting node SCATH to node DND); a first variable resistance member CRg (paragraph [0051]); a second variable resistance member DRg (paragraph [0051]); and a second wiring electrically coupling the first variable resistance member and the second variable resistance member (wire connecting node SANO to node DND).
	As to claim 3, Okamoto discloses all of the elements of the claimed invention discussed above regarding claim 1.  Okamoto further discloses in figure 2, a data line SL and a pixel 120 which includes a pixel electrode, wherein the sensor element 130, which includes the first strain sensor element and the second strain sensor element, is provided in the same layer as the data line, and wherein a constant potential is applied to the first strain sensor element and the second strain sensor element when the display panel is not bent.
	As to claim 4, Okamoto discloses all of the elements of the claimed invention discussed above regarding claim 1.  Furthermore, the first strain sensor element CR and the second strain sensor element DR shown in figure 3 are made of an opaque material, which is light shielding.
	As to claim 5, Okamoto discloses all of the elements of the claimed invention discussed above regarding claim 1.  Furthermore, the first strain sensor element and the second strain sensor element are provided in a first substrate of the electro-optical panel.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Okamoto (US 2018/0033398) as applied to claim 1 above, and in view of Chen et al. (US 2015/0091016).
	Okamoto discloses all of the elements of the claimed invention discussed above regarding claim 1, but does not disclose wherein the first strain sensor element is provided along pixels arranged in a first direction of the pixel area, and the second strain sensor element is provided along the pixels arranged in a second direction that intersects with the first direction.  Chen discloses in figure 24, a first strain sensor element 262A provided along pixels arranged in a first direction of the pixel area and a second strain sensor element 262B provided along the pixels arranged in a second direction that intersects with the first direction.  Chen discloses in paragraph [0058] that when the strain sensor elements are disposed in this manner, the layout area of each pixel area may be used more effectively.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Okamoto wherein the first strain sensor element is provided along pixels arranged in a first direction of the pixel area, and the second strain sensor element is provided along the pixels arranged in a second direction that intersects with the first direction in order to improve the layout of the pixel area as disclosed by Chen.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Okamoto (US 2018/0033398) as applied to claim 1 above.
Okamoto discloses all of the elements of the claimed invention discussed above regarding claim 1, but does not disclose wherein the first strain sensor element is provided in a first substrate of the electro-optical panel, and the second strain sensor element is provided in a second substrate of the electro-optical panel.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Okamoto wherein the first strain sensor element is provided in a first substrate of the electro-optical panel, and the second strain sensor element is provided in a second substrate of the electro-optical panel in order to effectively measure the strain on both substrates.
Allowable Subject Matter
Claims 2 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art taught or fairly suggested an electro-optical device comprising the combination required by claim 2, including a galvanometer electrically coupled to the first wiring and the second wiring.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art taught or fairly suggested an electro-optical device comprising the combination required by claim 8, wherein the second substrate is provided with a common electrode and a strain sensor element electrode in an opening portion of the common electrode, the strain sensor element electrode is electrically coupled to the second strain sensor element, and the first substrate is provided with a strain sensor element terminal electrically coupled to the strain sensor element electrode and also electrically coupled to the first strain sensor element.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Chung whose telephone number is (571)272-2288. The examiner can normally be reached Monday - Friday, 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID Y CHUNG/Examiner, Art Unit 2871                                                                                                                                                                                                        
/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871